

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), is effective
as of September 23, 2010 (the “Effective Date”), and amends and restates the
Employment Agreement that was originally made and entered into as of October 26,
2000 (the “Original Effective Date”), as amended on September 25, 2003, and
September 23, 2004, and first amended and restated on March 1, 2005
and  secondly amended and restated effective December 31, 2008, by and between
SMF Energy Corp., a Delaware Corporation, successor in interest to Streicher
Mobile Fueling, Inc., a Florida corporation (the “Company”), and Richard E.
Gathright (“Employee”).
 
Recitals
 
The Company desires to retain the personal services of Employee as President and
Chief Executive Officer of the Company, and Employee is willing to continue to
make his services available to the Company, on the terms and conditions
hereinafter set forth;
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1         Employment and Term.  The Company hereby agrees to employ Employee
and Employee hereby agrees to serve the Company, on the terms and conditions set
forth herein, for the period commencing on the Original Effective Date and
continuing through December 31, 2011, unless sooner terminated in accordance
with the terms and conditions hereof (the “Term”).  The Term shall be
automatically extended for another twelve (12) month period each year on the
anniversary date of the Effective Date unless either the Company or Employee
provides written notice of non-renewal prior to the anniversary date, in which
event the Term shall end on the day before the next anniversary of the Effective
Date.
 
1.2         Duties of Employee.  Employee shall serve as the President and Chief
Executive Officer of the Company, shall have and exercise general responsibility
for the business of the Company and shall have powers and authority superior to
any other officer or employee of the Company or of any subsidiary of the
Company.  Employee shall also have such other powers and duties as may from time
to time be delegated to him by the Company’s Board of Directors  (the “Board”),
provided that such duties are consistent with his position.  Employee shall
report to the Board.  Employee shall devote substantially all his working time
and attention to the business and affairs of the Company (excluding any vacation
and sick leave to which Employee is entitled), render such services to the best
of his ability, and use his best efforts to promote the interests of the
Company.  So long as such activities do not interfere with the performance of
Employee’s responsibilities as an employee of the Company in accordance with
this Agreement, it shall not be a violation of this Agreement for Employee to
(i) serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures or fulfill speaking engagements; (iii) manage personal investments; or
(iv) participate in such continuing legal education seminars or other activities
required for Employee to maintain his license to practice law.

 
 

--------------------------------------------------------------------------------

 

1.3         Place of Performance.  In connection with his employment by the
Company, Employee shall be based at the Company’s offices in Fort Lauderdale,
Florida or another mutually agreed location, except for travel necessary in
connection with the Company’s business.
 
1.4         Directorship.  It is the intention of the Company’s Board of
Directors that Employee continue to serve as a Director of the Company and that
he continue to serve as Chairman of the Board of Directors.  The Company agrees
to take such actions as are necessary to cause Employee to serve in such
capacities for the duration of the Term.  A failure by the Company to take all
such necessary actions shall be deemed to be a material breach of this
Agreement.  In addition, any removal of, failure to nominate or failure to elect
Employee as both a Director and as Chairman of the Board shall be deemed to be a
material diminution of his authority, duties and responsibilities hereunder.
 
2.           Compensation.
 
2.1         Base Salary.  Effective July 1, 2010, Employee shall receive a
minimum base salary at the annual rate of Three Hundred Seventy Three Thousand
Dollars ($373,000) (the “Base Salary”) during the Term, payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes.
 
2.2         Incentive Compensation.  Employee shall be entitled to receive such
bonus payments or incentive compensation as may be determined at any time or
from time to time by the Board in its discretion.   In addition, during the
Term, Employee shall be entitled to participate in an annual management
incentive bonus pool (“Bonus Pool”) equal to ten percent (10%) of the Company’s
Pre-tax Earnings.  For purposes of this Section, the term “Pre-tax Earnings”
means the Company’s earnings before income taxes, as determined in accordance
with generally accepted accounting principles, consistently applied with the
Company's past practices, and as reflected in the Company's audited financial
statements for the relevant fiscal year.  If the Company does not achieve
positive Pre-tax Earnings for any fiscal year, no Bonus Pool shall be
established for such fiscal year.  The Bonus Pool shall be allocated among
Employee and such other officers of the Company as are recommended by Employee
and approved by the Board.  The Board of Directors, in its sole discretion,
shall determine the allocation of Bonus Pool funds among the eligible
participants; provided, however, that the entire balance of the Bonus Pool shall
be allocated each year.  The portion of the Bonus Pool payable to Employee with
respect to any fiscal year (net of any tax or other amount properly withheld
therefrom) shall be paid by the Company within 2½ months days after the end of
the Company’s fiscal year.  The amount payable pursuant to this Section 2.2 for
any fiscal year during which the Term expires or this Agreement is terminated
shall be prorated and payable only with respect to the portion of the fiscal
year during which Employee was employed by the Company.  No amount shall be
payable pursuant to this Section 2.2 with respect to any fiscal year during
which Employee’s employment is terminated by the Company for Cause, or by
Employee as a result of his voluntary resignation.

 
-2-

--------------------------------------------------------------------------------

 

2.3         Stock Options.
 
 (a)  On or after the Original Effective Date, Employee received a grant of
options to purchase 500,000 shares of the Company’s common stock (the
“Options”), at an exercise price per share equal to the fair market value of the
Company’s common stock as of the date of grant.
 
 (b)  The Options were granted pursuant to a stock option agreement between the
Company and Employee (the “Stock Option Agreement”) which contained terms and
conditions consistent with those applicable to stock options previously granted
under the Streicher Mobile Fueling, Inc. Stock Option Plan; provided, however,
that the Options: (i) have a term expiring on the tenth anniversary of the date
of grant (the “Option Expiration Date”); (ii) subject to termination of the
Options prior to vesting as provided in clause (iii) below, the Options vested
and became exercisable (A) to the extent of 33.33% of the Options, on the
Original Effective Date, (B) with respect to an additional 33.33% of the
Options, on October 25, 2002, and (C) with respect to the remaining 33.34% of
the Options, on October 25, 2003; (iii) to the extent not exercised pursuant to
their terms, the Options will terminate upon the earlier to occur of: (A) twelve
(12) months after the termination of Employee’s employment hereunder pursuant to
Section 4.2 by reason of Employee’s disability, or pursuant to Section 4.3 by
reason of his death, or following expiration of the Term (including any
extensions thereto or renewals thereof) or such other date as Employee ceases to
render services to the Company pursuant to an employment contract or other
agreement with the Company (other than by reason of termination of Employee for
Cause, without Cause or his voluntary resignation), (B) eighteen (18) months
after the termination of Employee’s employment hereunder pursuant to Section 4.4
by the Company without Cause, (C) ninety (90) days after the date Employee’s
employment hereunder is terminated by Employee pursuant to Section 4.5, (D)
immediately on the date Employee’s employment hereunder is terminated by the
Company for Cause pursuant to Section 4.1, and (E) the Option Expiration Date;
(iv) are incentive stock options to the extent allowed by applicable tax rules
and regulations; and (v) shall become fully vested and exercisable upon a
“change of control” of the Company (consistent with the provisions of the Stock
Option Plan).  The Stock Option Agreement provides that Employee cannot sell,
transfer or otherwise dispose of any shares of the Company’s common stock issued
upon the exercise of any of the Options prior to October 26, 2001.
 
3.           Expense Reimbursement and Other Benefits.
 
3.1         Expense Reimbursement.  During the Term, the Company, in accordance
with expense reimbursement policies and procedures in effect for the Company’s
employees from time to time, shall reimburse Employee for all documented
reasonable expenses actually paid or incurred by Employee in the course of and
pursuant to the business of the Company.  The Company shall provide Employee
with (a) an auto allowance of $12,000 per annum, which shall be earned and paid
monthly throughout the Term (the “Auto Allowance”), and (b) a membership in the
Hillsboro Club (at a cost of approximately $2,300 per annum as of the Effective
Date) for purposes of business entertainment (the “Membership”).  In addition,
the Company shall reimburse Employee for all documented reasonable expenses
actually paid or incurred by Employee for continuing legal education seminars or
other activities required for Employee to maintain his license to practice law.

 
-3-

--------------------------------------------------------------------------------

 

3.2         Other Benefits.  During the Term and during the period of time that
Severance Payments are to be made to Employee hereunder, the Company shall make
available to Employee such benefits and perquisites as are generally provided by
the Company to its senior management (subject to eligibility), including but not
limited to participation in any group life, medical, health, dental, disability
or accident insurance, pension plan (collectively, the “Insurance”), 401(k)
savings and investment plan, profit-sharing plan, employee stock purchase plan,
incentive compensation plan (collectively, the “Retirement Plans”), and any
other similar benefit plan or policy which may presently be in effect or which
may hereafter be adopted by the Company for the benefit of its senior management
or its employees generally (the “Other Benefits), in each case subject to and on
a basis consistent with the terms, conditions and overall administration of such
plan or arrangement; provided, however, that the Company shall waive any
existing eligibility requirements for participation in such plans or
arrangements to the extent allowed by the applicable rules and regulations
governing the same.
 
3.3         Vacation.  During the Term, Employee shall be entitled to paid
vacation in accordance with the policies, programs and practices of the Company
generally applicable to its senior management; provided, however, that Employee
shall be entitled to not less that three weeks of paid vacation per contract
year during the Term.
 
3.4         Relocation Expenses.  The Company reimbursed Employee for all
documented reasonable and customary expenses actually paid or incurred by
Employee in connection with his relocation to the Fort Lauderdale, Florida area,
including temporary housing and living expenses and expenses incurred to move
the personal belongings of Employee and his family.  If an to the extent that
Employee suffers any increase in federal income taxes as a result of the
Company’s relocation expense reimbursement pursuant to this Section 3.4, the
Company will pay Employee an additional amount so that, on a net after-tax
basis, Employee receives the same amount of expense reimbursement payable
hereunder as he would have absent such taxes.
 
4.           Termination.
 
4.1         Termination for Cause.  Notwithstanding anything contained to the
contrary in this Agreement, this Agreement and Employee’s employment hereunder
may be terminated by the Company for Cause.  As used in this Agreement, “Cause”
shall mean (i)  subject to the following sentences, any action or omission of
Employee which constitutes (A) a breach of any of the provisions of Section 6 of
this Agreement, (B) a breach by Employee of his fiduciary duties and obligations
to the Company, or (C) Employee’s failure or refusal to follow any lawful
directive of the Board, in each case which act or omission is not cured (if
capable of being cured) within ten (10) days after written notice of same from
the Company to Employee, or (ii) conduct constituting fraud, embezzlement,
misappropriation or gross dishonesty by Employee in connection with the
performance of his duties under this Agreement, or a conviction of Employee of,
a felony (other than a traffic violation) or, if it shall damage or bring into
disrepute the business, reputation or goodwill of the Company or impair
Employee's ability to perform his duties with the Company, any crime involving
moral turpitude.  Employee shall be given a written notice of termination for
Cause specifying the details thereof.  Upon any termination pursuant to this
Section 4.1, Employee shall only be entitled to his Base Salary through the date
of termination, reimbursement for all expenses described in Section 3.1 of this
Agreement and incurred prior to the date of termination, and any other
compensation and benefits provided in accordance with Section 3.2 hereof through
the date of termination or as otherwise required by applicable law. Each payment
required to be made to Employee under this Section 4.1 shall be payable on the
earlier of (i) the latest date prescribed by law for such payment of wages to a
terminated employee, if such law is applicable to a payment, (ii) the first
normal payroll date of the Company following termination, to the extent such
payment is computed by reference to Base Salary or would otherwise have been
paid according to the Company payroll policies then in effect, (iii) at the time
the payment would have been made according to the Company policy then in effect,
and (iii) March 15 of the first year following the year in which termination
occurs.  Upon making such payments, the Company shall have no further liability
hereunder.

 
-4-

--------------------------------------------------------------------------------

 

4.2         Disability.  Notwithstanding anything contained in this Agreement to
the contrary, the Company, by written notice to Employee, shall at all times
have the right to terminate this Agreement and Employee’s employment hereunder
if Employee shall, as the result of mental or physical incapacity, illness or
disability, fail or be unable to perform his duties and responsibilities
provided for herein in all material respects for a period of more than sixty
(60) consecutive days in any 12-month period.  Upon any termination pursuant to
this Section 4.2, (i) within thirty (30) days after the date of termination, the
Company shall pay Employee any unpaid amounts of his Base Salary accrued prior
to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, and (ii) in lieu of any further Base Salary, incentive compensation
or other benefits or payments to Employee for periods subsequent to the date of
termination the Company shall pay to Employee the Severance Payments and
Severance Benefits specified in Section 5.1.  Upon making such payments and
providing such benefits, the Company shall have no further liability hereunder;
provided, however, that Employee shall be entitled to receive any amounts then
payable pursuant to any employee benefit plan, life insurance policy or other
plan, program or policy then maintained or provided by the Company to Employee
in accordance with Section 3.2 hereof and under the terms thereof.
 
4.3         Death.  In the event of the death of Employee during the term of his
employment hereunder, this Agreement shall terminate on the date of Employee’s
death.  Upon any termination pursuant to this Section 4.3, (i) within thirty
(30) days after the date of termination, the Company shall pay to the estate of
Employee any unpaid amounts of his Base Salary accrued prior to the date of
termination and reimbursement for all expenses described in Section 3.1 of this
Agreement and incurred by Employee prior to his death, and (ii) in lieu of any
further Base Salary, incentive compensation or other benefits or payments to the
estate of Employee for periods subsequent to the date of termination the Company
shall pay to the estate of Employee the Severance Payments specified in Section
5.1.  Upon making such payments, the Company shall have no further liability
hereunder; provided, that Employee’s spouse, beneficiaries or estate, as the
case may be, shall be entitled to receive any amounts then payable pursuant to
any employee benefit plan, life insurance policy or other plan, program or
policy then maintained or provided by the Company to Employee in accordance with
Section 3.2 hereof and under the terms thereof.

 
-5-

--------------------------------------------------------------------------------

 

4.4         Termination Without Cause.  At any time the Company shall have the
right to terminate this Agreement and Employee’s employment hereunder by written
notice to Employee (a “Termination without Cause”).  Upon a Termination Without
Cause or a Voluntary Termination for Good Reason, (i) within thirty (30) days
after the date of termination, the Company shall pay Employee any unpaid amounts
of his Base Salary accrued prior to the date of termination and shall reimburse
Employee for all expenses described in Section 3.1 of this Agreement and
incurred prior to the date of termination, and (ii) in lieu of any further Base
Salary, incentive compensation or other benefits or payments to Employee for
periods subsequent to the date of termination the Company shall pay to Employee
the Severance Payments and Severance Benefits specified in Section 5.1. The
amount of any payment (including Severance Payments) provided for in this
Section 4.4 will not be reduced by any compensation Employee earns as the result
of employment by another employer or business during the period the Company is
obligated to make payments hereunder.  Upon making such payments and providing
such benefits, the Company shall have no further liability hereunder; provided,
that Employee shall be entitled to receive any amounts then payable pursuant to
any employee benefit plan, life insurance policy or other plan, program or
policy then maintained or provided by the Company to Employee in accordance with
Section 3.2 and under the terms thereof.  A notice of non-renewal of this
Agreement by the Company pursuant to Section 1.1 hereof shall be deemed to be a
Termination without Cause pursuant to this Section 4.4.
 
4.5         Voluntary Resignation.  Employee may, upon not less than thirty (30)
days’ written notice to the Company, resign and terminate his employment
hereunder (a “Voluntary Termination without Good Reason”).  In the event of a
Voluntary Termination without Good Reason, he shall be entitled to receive only
such payment(s) as he would have received had he been terminated pursuant to
Section 4.1 hereof.  Employee shall give the Company not less than thirty (30)
days prior written notice of a Voluntary Termination without Good Reason.
 
4.6         Voluntary Termination for Good Reason.  A “Voluntary Termination for
Good Reason” will be deemed to have occurred if during the period of this
Agreement Employee terminates his employment hereunder due to one or more of the
following conditions arising without the consent of Employee:
 
  
(a)
A material diminution in the authority, duties, or responsibilities of Employee
or of the budget over which Employee retains authority;

 
  
(b)
A material reduction by the Company in Employee’s base salary;

 
  
(c)
A change in Employee’s reporting relationship such that the Officer no longer
reports to a board of directors (or similar body);

 
  
(c)
A relocation of the Company’s principal offices to a location more than 50 miles
from the current location of the Company’s principal office; and,

 
  
(d)
Any other action or inaction of the Company that constitutes a material breach
by the Company of any provision of this Agreement or any other agreement under
which Employee provides services to the Company.

 
Notwithstanding anything to the contrary in this Agreement, no Voluntary
Termination for Good Reason shall occur unless (i) Employee has given notice to
the Company of the existence of a condition described in this Section 4.6 within
ninety (90) days of the initial existence of such condition and such condition
has not been remedied by the Company within thirty (30) days and (ii) Employee
terminates his employment with the Company within two years of the initial
occurrence of the condition giving rise to such Voluntary Termination for Good
Reason.

 
-6-

--------------------------------------------------------------------------------

 

5.           Severance Payments and Benefits.
 
5.1         Amount of Benefit.  Upon any termination of this Agreement pursuant
to Section 4.2, 4.3, 4.4 or 4.6, the Company shall continue to pay Employee,
subject to Section 5.3, or shall pay his estate, in the event of his death, in
installments equal to the amounts of his Base Salary (at the rate in effect at
the date of termination) that would have been paid to Employee had this
Agreement and his employment hereunder not been terminated for the following
periods:  (i) if this Agreement is terminated pursuant to Section 4.2 or 4.3,
for a period of six (6) months following the date of termination; and (ii) if
this Agreement is terminated pursuant to Section 4.4 or 4.6, until eighteen (18)
months following the date of termination (the “Severance Payments”).  During any
period of time that the Company is obligated to make Severance Payments to
Employee pursuant to this Agreement, the Company shall also provide Other
Employee Benefits (or the value of any such Other Employee Benefits which cannot
be provided to a non-employee), with no reductions from those provided before
such termination (the “Severance Benefits”).  For the purposes of this Section
5.1, “Other Employee Benefits” are the Auto Allowance, the Insurance, the
Membership and the Other Benefits.  No expenses with respect to Severance
Benefits may be incurred or in-kind Severance Benefits provided to Employee
after the last day of the second year following the year in which termination of
this Agreement occurs, and any amounts payable with respect to Severance
Benefits must be paid no later than end of the third year following the year in
which the termination of this Agreement occurs.  If during the Noncompete Period
(as defined in Section 6.3) Employee engages in conduct or activities that
constitute a breach of the provisions of Section 6.1, 6.2 or 6.3, then the
Company’s obligation to pay Employee (or his estate) any further Severance
Payments shall cease and the Company shall have no further liability for
Severance Payments hereunder; provided, that the Company shall provide Employee
not less than thirty (30) days prior written notice of its intention to
discontinue Severance Payments; provided, further, that if Employee in good
faith disputes whether he has breached the provisions of Section 6.1, 6.2 or 6.3
and so notifies the Company in writing within ten (10) days of receiving such
notice, then the Company shall continue to make the Severance Payments until
such time as the dispute is resolved but may, at its option, make such payments
to an escrow account established for such purpose (or if litigation has
commenced with regard to such dispute, to deposit such payments with the clerk
of the court having jurisdiction of the dispute).
 
5.2         Lump Sum Payment.  At the Company’s option, and subject to Section
5.3, the Severance Payments (or any remaining installments thereof) may be
discharged in full by delivering to Employee (or the estate of Employee) a lump
sum payment by bank or cashiers cashier's check in an amount equal to the
present value of the flow of cash payments (or remaining installments thereof)
that would otherwise be paid to Employee pursuant to Section 5.1.  Such present
value shall be determined as of the date of delivery of the lump sum payment by
the Company and shall be based on a discount rate equal to the interest rate of
90 day U.S. Treasury bills, as reported in The Wall Street Journal (or similar
publication), on the third business day prior to the delivery of the lump sum
payment.  The Company has no corresponding right to make a lump sum payment in
lieu of providing Severance Benefits and, in the event of a lump sum payment
terminating the Company’s obligation to make Severance Payments, the Company’s
obligation to provide Employee with Severance Benefits will continue for the
period Severance Payments would have been made in the absence of such lump sum
payment.

 
-7-

--------------------------------------------------------------------------------

 

5.3         American Jobs Creation Act Provisions.  It is the intention of the
Parties that payments or benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).  Accordingly, to the extent such potential
payments or benefits could become subject to Section 409A of the Code, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax being imposed.  Notwithstanding anything in this Agreement to the contrary,
the following provisions related to payments treated as deferred compensation
under Section 409A of the Code, shall apply:
 
  
(a)
If (i) Employee is a “specified person” on the date of Employee’s “separation
from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service Employee would receive any payment that, absent the application of this
paragraph, would be subject to the interest and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior to the
date that is the earliest of: (i) 6 months after Employee’s separation from
service and (ii) Employee’s date of death.

 
  
(b)
Any payments that are delayed pursuant to Section 5.3(a) shall be paid on the
earliest of the two dates described therein.

 
  
(c)
Sections 5.3(a) and (b) shall not apply to any Severance Payment or Other
Employee Benefit if and to the maximum extent that that such payment would be a
“short-term deferral” (as defined in Treasury Regulation Section 1.409A-1(b)(4))
or a payment under a separation pay plan following an “involuntary separation
from service” (as defined in Treasury Regulation Section 1.409A-1(n)) that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation Section 1.409A-1(b)(9)(iii).  For the avoidance of doubt,
the parties agree that this Section 5.3(c) shall be interpreted so that Employee
will receive Severance Payments and Other Employee Benefits during the six month
period specified in Section 5.2(a) to the maximum amount permitted by Treasury
Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii).

 
  
(d)
In the event it shall be determined that any payment by the Company to or for
the benefit of Employee (whether paid or payable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5.3) (a “Payment”) would be subject to the tax
imposed by Section 409A of the Code or any interest or penalties are incurred by
Employee with respect to such tax (such tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “409A Tax”), then
Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that the remaining balance of the Gross-Up Payment
after reduction for the amount of all taxes imposed upon the Gross-Up Payment
(including any state and federal income taxes and 409A Tax imposed with respect
to such taxes), is equal to the 409A Tax imposed upon the Payment.  Any Gross-Up
Payment due Employee shall be paid no later than the end of Employee’s taxable
year following the taxable year of Employee in which Employee remits the related
409A Tax to the appropriate taxing authority.

 
 
-8-

--------------------------------------------------------------------------------

 

  
(e)
If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code, the Company in its
sole discretion may accelerate some or all of a payment otherwise payable under
the Agreement to the time at which such amount is includable in the income of
Employee, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(vii) and the amount of
such acceleration does not exceed the amount permitted under Treasury Regulation
Section 1.409A-3(j)(vii).

 
  
(f)
No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code.

 
  
(g)
A payment described in Section 5.2 of this Agreement shall be made only if such
payment will not be subject to additional taxes and interest under Section 409A
of the Code.

 
  
(h)
No termination of Employee’s employment shall be deemed to have occurred unless
Employee “separates from service” within the meaning of Treasury Regulation
Section 1.409A-1(h).

 
  
(i)
Each installment payment of Severance Benefits and each periodic payment of any
Other Employee Benefits shall be a separate payment to the maximum extent
permitted by Section 409A of the Code and the Treasury Regulations promulgated
thereunder.

 
5.4  Taxes.  All payments made under this Agreement shall be subject to
withholding of payroll, withholding and other taxes as required by federal,
state, or local law.
 
6.           Restrictive Covenants.
 
6.1         Nondisclosure.  (a)  Employee agrees that he shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by Employee with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company's financial condition, prospects,
technology, customers and marketing and promotion of the Company's services)
shall be deemed a valuable, special and unique asset of the Company that is
received by Employee in confidence and as a fiduciary, and Employee shall remain
a fiduciary to the Company with respect to all of such information.  For
purposes of this Agreement, “Confidential Information” means information
disclosed to Employee or known by Employee as a consequence of or through his
employment by the Company (including information conceived, originated,
discovered or developed by Employee), and not generally known or available,
about the Company or its business.  Notwithstanding the foregoing, nothing
herein shall be deemed to restrict Employee from disclosing Confidential
Information to the extent required by law.

 
-9-

--------------------------------------------------------------------------------

 

(b)         Employee agrees to (i) return to the Company upon request, and in
any event, at the time of termination of employment for whatever reason, all
documents, equipment, notes, records, computer disks and tapes and other
tangible items in his possession or under his control which belong to the
Company or any of its affiliates or which contain or refer to any Confidential
Information relating to the Company or any of its affiliates and (ii) if so
requested by the Company, delete all Confidential Information relating to the
Company or any of its affiliates from any computer disks, tapes or other
re-usable material in his possession or under his control which contain or refer
to any Confidential Information relating to the Company or any of its
affiliates.
 
6.2         Nonsolicitation of Employees.  While employed by the Company and for
a period of twelve (12) months after the first payment of Severance Payments is
made hereunder, Employee shall not directly or indirectly, for himself or for
any other person, firm, corporation, partnership, association or other entity,
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, unless such employee or former employee (i) has
not been employed by the Company for a period of more than twelve (12) months or
(ii) was an individual with whom Employee was a co-worker of or otherwise
associated with prior to being employed by the Company.
 
6.3         Noncompetition.  While employed by the Company and for a period of
twelve (12) months after the first payment of Severance Payments is made
hereunder (the “Noncompete Period”), unless otherwise waived in writing by the
Company (such waiver to be in the Company’s sole and absolute discretion),
Employee shall not, directly or indirectly, engage in, operate, manage, have any
investment or interest or otherwise participate in any manner (whether as
employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) in any sole proprietorship, partnership, corporation or
business or any other person or entity (each, a “Competitor”) that engages,
directly, or indirectly in a Competing Business; provided, that (A) Employee may
continue to hold securities of the Company and/or acquire, solely as an
investment, shares of capital stock or other equity securities of any Competitor
which are publicly traded, so long as Employee does not control, acquire a
controlling interest in, or become a member of a group which exercises direct or
indirect control of, more than five percent (5%) of any class of equity
securities of such Competitor; and (B) Employee may be employed by or consult
with a Competitor whose primary business is not a Competing Business, so long as
Employee does not have direct and day-to-day supervisory responsibilities with
respect to its Competing Business.  For purposes of this Agreement, the term
“Competing Business” means mobile fleet fueling.

 
-10-

--------------------------------------------------------------------------------

 

6.4         Injunction.  It is recognized and hereby acknowledged by the parties
hereto that a breach by Employee of any of the covenants contained in Section
6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, Employee recognizes and hereby acknowledges that the
Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 6 of this Agreement by Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.
 
7.         Entire Agreement; No Conflicts With Existing Arrangements.  No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement and this Agreement contains the entire
agreement, and supersedes any other agreement or understanding, between the
Company and Employee relating to Employee’s employment and any compensation or
benefits in respect thereof.  Employee represents and warrants to the Company
that he has reviewed any existing employment or non-competition covenants with
his prior employer, and that his employment by the Company hereunder does not
and will not conflict with or constitute a breach or default under any of the
terms or provisions thereof.
 
8.         Notices:  All notices and other communications required or permitted
under this Agreement shall be in writing and will be either hand delivered in
person, sent by facsimile, sent by certified or registered first class mail,
postage pre-paid, or sent by nationally recognized express courier
service.  Such notices and other communications will be effective upon receipt
if hand delivered or sent by facsimile, five (5) days after mailing if sent by
mail, and one (l) day after dispatch if sent by express courier, to the
following addresses, or such other addresses as any party may notify the other
parties in accordance with this Section:
 
If to the Company:
200 West Cypress Creek Road, Suite 400
 
Ft. Lauderdale, Florida 33309
 
Attention: Board of Directors
 
Facsimile: 954-308-4210
   
If to Employee:
700 N.E. 28th Avenue
 
Pompano Beach, FL  33062
 
Facsimile:  (954) 786-9701



9.           Successors and Assigns.
 
(a)   This Agreement is personal to Employee and without the prior written
consent of the Company shall not be assignable by Employee otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
(b)   This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 
-11-

--------------------------------------------------------------------------------

 

(c)                  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law or otherwise.
 
10.         Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
11.         Waivers.  The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.
 
12.         Resolution of Disputes; Damages.  (a) With the exception of
proceedings for equitable relief brought pursuant to Section 6.4 of this
Agreement or otherwise, any disputes arising under or in connection with this
Agreement, including, without limitation, any assertion by any party hereto that
the other party has breached any provision of this Agreement, shall be resolved
by arbitration, to be held in Ft. Lauderdale, Florida, in accordance with the
then current rules and procedures of the American Arbitration Association.  All
costs, fees and expenses, excluding attorney fees incurred by Employee, of any
arbitration in connection with this Agreement, which arbitration results in any
final decision of the arbitrator(s) requiring the Company to make a payment to
Employee, shall be borne by, and be the obligation of, the Company.  Conversely,
should the arbitration result in a final decision of the arbitrator(s) in favor
of the Company and not require the Company to make payment to Employee, then
Employee, in addition to all other costs, fees and expenses, including attorney
fees incurred by Employee in connection with such arbitration proceedings, shall
also be required to reimburse the Company for all costs, fees and expenses,
excluding attorney fees incurred by the Company in such proceedings.  The
obligation of the Company and Employee under this Section 12 shall survive the
termination for any reason of the Term (whether such termination is by the
Company, by Employee or upon the expiration of the Term).  Pending the outcome
or resolution of any arbitration commenced or brought in good faith by Employee,
the Company shall continue payment and provision of the Base Salary and other
compensation and the benefits provided for Employee in this Agreement.
 
(b)         Nothing contained herein shall be construed to prevent the Company
or Employee from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement, except that the payment required to be made by the Company to
Employee pursuant to Section 4.4 shall be Employee’s exclusive remedy for any
termination of this Agreement pursuant to such section.

 
-12-

--------------------------------------------------------------------------------

 

13.         No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.
 
14.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflict of laws.
 
15.         Counterparts.  This Agreement may be executed in one or more
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.
 
IN WITNESS WHEREOF, the undersigned have executed this Third Amended and
Restated Employment Agreement as of the Effective Date.
 
COMPANY:
 
SMF ENERGY CORPORATION.
   
By:
/s/ Michael S. Shore
Michael S. Shore, Chief Financial Officer
 
EMPLOYEE:
 
/s/ Richard E. Gathright
 Richard E. Gathright

 
 
-13-

--------------------------------------------------------------------------------

 